Citation Nr: 1408871	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-23 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, to include residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The VA RO in Atlanta, Georgia currently has jurisdiction of this case.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.

In an August 1998 rating decision, the VA RO in Atlanta denied the Veteran's claim for entitlement to service connection for bilateral hearing loss and residuals of a left knee injury.  The Veteran has renewed both claims for service connection.  However, his renewed claim for entitlement to service connection for hearing loss was phrased as "left ear hearing loss."  The Board finds that the issue of entitlement to service connection for left ear hearing loss was encompassed in the August 1998 rating decision that denied entitlement to service connection for bilateral hearing loss.  The Board has rephrased the claim accordingly.     

The Veteran requested a travel board hearing in his substantive appeal to the Board.  The Veteran's hearing was scheduled in August 2013.  In July 2013, the Veteran requested that his hearing be cancelled.  



FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has tinnitus that is etiologically related to service.

2.  The evidence of record does not show that the Veteran has a right knee disability that is etiologically related to service.

3.  In an August 1998 rating decision, the VA RO in Atlanta denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and residuals of a left knee injury; the Veteran was properly informed of the adverse decision and his appellate rights, and he did not appeal.

4.  The evidence associated with the claims file subsequent to the August 1998 rating decision does not relate to unestablished facts necessary to substantiate the claims for entitlement to service connection for left ear hearing loss and left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The August 1998 rating decision denying service connection for left ear hearing loss and left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013)

4.  New and material evidence has not been received for the claims of entitlement to service connection for left ear hearing loss and left knee disability; the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims for service connection, the Veteran was mailed a letter in November 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The November 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim,  Dingess v. Nicholson, 19 Vet. App. 473 (2006), and with respect to the elements of new and material evidence, and the reasons for the prior denials, Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records (STRs), and identified VA and private treatment records have been associated with the claims file.  In the Veteran's January 2014 informal hearing presentation, the Veteran's representative alleged that the STRs "may not be complete" because the Veteran's report of medical history was not in the claims file.  The Board finds that such an allegation, without anything more, does not trigger the VA's duty to assist.  The VA received all available STRs from the National Personnel Records Center, and there is no indication, other than this bare  allegation made by the Veteran's representative that the records are incomplete.  Thus, the Board finds that there is no duty to attempt to locate this allegedly missing record.  

Further, the Veteran's representative alleged that the Board has a duty to obtain "unspecified unit records" that the Veteran contended would support his claim.  The Board notes that in the Veteran's April 2008 notice of disagreement, and the July 2009 appeal to the Board, the Veteran alleged that a thorough review of "unit records" would help support his claim.  As noted above, the Veteran was sent a letter in November 2007 that advised him of the respective duties of VA and the claimant in obtaining evidence.  The letter specifically noted that the Veteran must give enough information about evidence so that the VA could identify and request the evidence.  Based on the substantial evidence submitted by the Veteran, including buddy statements, personal statements, and private treatment records, the Board finds that the Veteran had notice, and understood his specific responsibilities in regards to obtaining evidence.  The Board finds that the bare allegation that "unit records" would assist with the claim, without anything more specific, does not trigger the VA's duty to obtain records.  Further, the Board notes that the Veteran's representative failed to elicit additional information from the Veteran with regard to the identity and content of such unit records.  The Board finds that the duty to assist has been met.         

With respect to the claim for entitlement to service connection for tinnitus, a VA examination was provided in February 2008 in order to ascertain the severity of the Veteran's claimed disability.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the Veteran's January 2014 informal hearing presentation, the Veteran's representative alleged that the examination was inadequate because it did not state "what alleged post-service incident(s) caused the hearing loss."  In the context of claims to reopen a previously denied claim, the VA's duty to provide an adequate examination is a conditional or provisional duty.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of adequacy of any new examination already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.  Here, as discussed below, the Board finds that new and material evidence has not been received for the claim of entitlement to service connection for left ear hearing loss. As the Veteran's representative did not challenge the VA examination report with regard to its opinion on tinnitus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).   

With respect to the claim for entitlement to service connection for a right knee disability, the Board acknowledges that no VA medical examination or medical opinion has been obtained.  The VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not provided evidence of a current right knee disability.  Further, the Veteran's service treatment records show swelling of the right leg in March 1971, but the records note that there was no injury to the knee.  Given the foregoing, and for reasons that will be further addressed in the decision below, examinations and etiological opinions need not be obtained.  McLendon, 20 Vet. App. 79; see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the January 2014 Informal Hearing presentation, the Accredited Representative states that "[w]e also note that no action was taken by the RO on his FOIA request."  The date of this alleged FOIA request was not identified, and the Board finds no evidence of a FOIA request in the claims file.  Without further details concerning the alleged FOIA request, the Board finds that adjudication of the appeal may proceed without prejudice to the Veteran.  Indeed, the Veteran's accredited representative has had the opportunity to review the entire claims file.  
  
Service Connection for Tinnitus and a Right Knee Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the Veteran's service treatment records shows no treatment for or complaints of tinnitus or a right knee injury in service.  In March 1971, the Veteran was treated for swelling of the right leg.  The Veteran specifically noted that he had not fallen or injured his knee.  An x-ray ruled out fracture and the examiner diagnosed cellulitis.  In April 1971, the Veteran was afforded a separation examination.  The Veteran's lower extremities were evaluated as clinically normal, and the Veteran's audiogram showed normal hearing in both ears.  There were no reports of tinnitus.  

Post-service medical treatment records show occasional complaints of right knee pain.  A treatment note from April 2003 notes that the Veteran reported shrapnel in both legs.  Imaging reports showed a small radiopaque foreign body density within his left calf suggestive of shrapnel, but no foreign body on the right side.  In April 2004, the Veteran reported severe pain in fingers, hands, knees, and feet.  In September 2007, the Veteran complained of arthritis in his knees.    

In March 1998, the Veteran was afforded a VA joint examination of the left knee.  The Veteran had no limitation of extension to his right knee.   

In July 1998, the Veteran was afforded a VA audiology examination.  The Veteran reported noise exposure from incoming and outgoing artillery with no hearing protection.  He also reported occasional tinnitus. 

In May 2008, the Veteran was afforded another VA audiology examination.  The Veteran reported tinnitus of his left ear that occurred every two months for about twenty minutes at a time since he was in Vietnam.  The VA examiner noted that without evidence of high frequency hearing loss at separation, she could not state that the Veteran's tinnitus was due to military noise exposure.  Further, the VA examiner noted that there was no objective evidence of military noise exposure.    

The Veteran submitted a December 2007 statement reporting that he was injured in service by shrapnel from a land mine explosion.  He reported that three days after the incident, his right leg began to swell, and he was given penicillin for the infection.  He also reported that the explosion damaged his hearing in his left ear and he was diagnosed as partially deaf.  The Veteran also submitted a photograph of himself in Vietnam with his legs elevated while sitting on a bed.  He submitted three buddy statements that identified the person in the photograph as the Veteran. The Veteran also submitted two buddy statements that noted the Veteran had problems with his knees since the war.  

Based on the evidence of record, the Board finds that service connection for tinnitus and a right knee disability is not warranted.  

As described in detail above, all the competent, credible, and probative evidence explains why the Veteran's tinnitus is unrelated to active duty service or any service-connected disabilities.  While the Veteran might sincerely believe that his tinnitus is related to service and he is competent to provide opinions on some medical issues, such as whether he experiences tinnitus, the issue of whether the Veteran's current tinnitus is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Further, the Veteran first reported tinnitus in a July 1998 VA audiology examination, more than 27 years after separation from service.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nevertheless, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991).

In this case, the Board finds that the Veteran's assertion of tinnitus since service is not credible.  The Veteran only reported tinnitus in the two VA audiology examinations.  The Veteran did not report tinnitus to his private audiologist.  Further, due to the lack of high frequency hearing loss at separation from active service, the VA examiner was unable to state that the Veteran's hearing loss was caused by active service.  Without anything more, there is no competent and credible lay or medical evidence of record that could serve as nexus evidence.  

The Board also finds that the Veteran has not been diagnosed with a right knee disability.  The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Veteran has not articulated the nature of his claimed right knee disability.  The Veteran has a responsibility to cooperate with VA in its efforts to assist in the claim's development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He indicated that he was injured by shrapnel while in service, and that he continues to have problems, but his condition has not been characterized as a specific disability with an identifiable underlying pathology.  The accredited representative has asserted that the Veteran should be examined to determine whether there has been a recurrence of the acute episode of cellulitis in service.  However, the Board emphasizes that the record contains numerous post-service clinical records with complete physical examinations, but no ailments of the right knee have been identified.  Indeed, while imaging studies have shown that there may be shrapnel in the Veteran's left calf, there is no shrapnel in the Veteran's right lower extremity.  The Board has carefully reviewed all of the medical evidence of record, including the electronic Virtual VA file, but none of the medical records, which cover care for a multitude of maladies, concern any symptoms described or associated with a right knee disability.

The Board notes that the Veteran has asserted that he has pain in the right knee.  The Board emphasizes that pain itself, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  No evidence has been provided that associates the Veteran's complaints of right knee pain to a diagnosed disability.  The Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for tinnitus and a right knee disability is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

New and Material Evidence

The Veteran contends that his left knee disability and his left ear hearing loss are the result of active duty service.  An August 1998 rating decision denied his original claims of entitlement to service connection for bilateral hearing loss and residuals of a left knee injury, finding essentially that there was no evidence of hearing loss or noise exposure in service, and there was no evidence that the Veteran's left knee disability was related to his military service.  The Veteran did not appeal this decision, and it became final. 38 U.S.C.A. § 7105(c).

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether evidence is new and material, is neither required nor permitted.  Jackson, 265 F.3d at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, and not a separate determination to be made.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  Id.  The newly presented evidence need not be probative of all elements required to award the claim, just probative of at least one element that was a specified basis for the last disallowance of the claim.  Evans, 9 Vet. App. at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

As the previous denial of service connection for bilateral hearing loss and a left knee disability were premised on findings that there was no medical evidence of a nexus between the Veteran's military service and his disabilities, for evidence to be new and material in this matter, (i.e. relating to unestablished facts necessary to substantiate the claims, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran's disabilities were incurred in or aggravated by service.  

Subsequent to the August 1998 rating decision, the RO received or obtained updated VA treatment records, statements from the Veteran, buddy statements, and a February 2008 VA audiology examination report.  The examination report indicates that the Veteran has been diagnosed with hearing loss.  However, the examiner noted that the Veteran's hearing was normal at separation from active service, so the hearing loss was more likely a post-service occurrence.  There are no other records related to the Veteran's hearing loss.  The updated VA treatment records also show continued diagnoses of a left knee disability.  Although this evidence is "new," having not been previously considered by the RO, it is not "material."  The newly received evidence does not contain any diagnosis of hearing loss or a left knee disability in service, nor was a medical nexus provided relating the Veteran's current hearing loss or left knee disability to service.  Moreover, at the time of the previous denials, the RO reviewed evidence showing that the Veteran had diagnosed hearing loss and a left knee disability.  Therefore, the evidence confirming the hearing loss and showing additional diagnoses of a left knee disability is merely redundant of the evidence previously considered.

As stated above, in order to reopen the previously denied claim for service connection for left ear hearing loss or a left knee disability, the Veteran must submit evidence that shows that his current disabilities were incurred in or aggravated by service.  The evidence he has submitted fails to establish such a medical nexus.  Accordingly, the Board finds that the evidence received since the August 1998 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim for service connection for left ear hearing loss and a left knee disability under 38 C.F.R. § 3.156(a) is denied.     



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right knee disability is denied.

New and material evidence having not been received, the claim of entitlement to service connection for left ear hearing loss is not reopened and the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a left knee disability is not reopened and the appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


